Citation Nr: 1044083	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-23 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a bowel or lower intestinal disability, to 
include Crohn's disease and colitis.

2.  Entitlement to service connection for a bowel or lower 
intestinal disability, to include Crohn's disease and colitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to August 
1949.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2008 rating decision in which the RO denied reopening the 
claim for service connection for a bowel or lower intestinal 
disability.  In August 2008, the Veteran filed a notice of 
disagreement.  A statement of the case (SOC) was issued in May 
2009, and the Veteran filed a substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) in July 2009.

In September 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of the hearing is of record.  During the hearing, the Veteran 
submitted an additional waiver of initial RO consideration of 
medical evidence submitted directly to the Board earlier in 
September.  This evidence is accepted for inclusion in the record 
on appeal.  See 38 C.F.R. § 20.1304 (2010).

Later in September 2010, the undersigned Veterans Law Judge 
granted the Veteran's motion to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2010).




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  In a February 2007 decision, the RO denied the claim to 
reopen the claim for service connection for a bowel or lower 
intestinal problem.  Although notified of the denial in a 
February 2007 letter, the Veteran did not initiate an appeal. 

3.  New evidence associated with the claims file since the 
February 2007 denial relates to an unestablished fact necessary 
to substantiate the claim for service connection for a bowel or 
lower intestinal disability, to include Crohn's disease and 
colitis, and raises a reasonable possibility of substantiating 
the claim.

4.  Although the Veteran's service treatment records are not 
available and presumed destroyed, he has credibly asserted the 
onset of gastrointestinal problems during active duty service, he 
currently has Crohn's disease, and uncontroverted medical opinion 
evidence indicates that such disability more likely than not had 
it onset in service.


CONCLUSIONS OF LAW

1.  The RO's February 2007 denial of reopening the claim of 
service connection for a bowel or lower intestinal disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2010).

2.  As additional evidence received since the RO's February 2007 
denial is new and material, the criteria for reopening the claim 
for service connection for a bowel or lower intestinal 
disability, to include Crohn's disease and colitis, are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect 
for claims filed on and after August 29. 2001).

3.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for Crohn's disease are met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Given the favorable disposition of the request to reopen the 
claim for service connection for a bowel or lower intestinal 
disability, to include Crohn's disease or colitis, and the 
favorable disposition of the claim for service connection for 
Crohn's disease on the merits, the Board finds that all 
notification and development actions needed to fairly adjudicate 
these matters have been accomplished.

II.  Analysis

A.  Petition to Reopen

The Veteran's claim for service connection for an intestine and 
bowel problem was originally denied in a June 1984 rating 
decision.  The Board confirmed this denial in a November 1984 
decision, finding that a bowel or lower intestinal disorder was 
not shown to have been present in service and was not 
demonstrated until many years after service.  The RO also denied 
reopening this claim August 1989.  Most recently, the RO denied 
reopening the claim for service connection for a bowel or lower 
intestinal problem in February 2007, finding that new and 
material evidence had not been submitted.

Although notified of the February 2007 denial in a letter the 
same month, the Veteran did not initiate an appeal.  See 38 
C.F.R. § 20.200.  The RO's February 2007 denial of reopening the 
claim is therefore final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A.     § 7105;38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claims 
for service connection in March 2007.  Regarding petitions to 
reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) 
defines "new" evidence as evidence not previously submitted to 
agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the RO's 
February 2007 rating decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since February 2007 
includes VA further VA outpatient treatment records through 2010, 
a statement from the Veteran's friend who served with him in 
Japan, an August 2010 statement from the Veteran's treating 
gastroenterologist at the Long Beach VA Healthcare System, and 
the transcript Veteran's September 2010 Board hearing testimony.

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for a bowel 
or lower intestinal disability, to include Crohn's disease or 
colitis.  At the time of the February 2007 rating decision, the 
were no competent medical evidence addressing whether the Veteran 
had a bowel or intestinal disability that is related to service, 
and no evidence confirming the onset of the disability in 
service.  The newly submitted evidence includes a statement from 
a VA treating physician relating the Veteran's currently 
diagnosed Crohn's disease to service.  In addition, the during 
the Veteran's Board hearing, he indicated that he had suffered 
from a gastrointestinal symptoms since service, and the submitted 
statement from his friend who served with the him reveals that he 
observed the Veteran's gastrointestinal problems during service.  
Thus, the Board finds that the above-described evidence provides 
a basis for reopening the claim for service connection for a 
bowel or lower intestinal disability, to include Crohn's disease 
or colitis.  

In sum, the Board finds that the evidence is "new" in that it 
was not before agency decision makers at the time of the February 
2007 final denial of reopening the claim for service connection, 
and is not duplicative or cumulative of evidence previously of 
record.  Moreover, this evidence is "material" in that confirms 
current diagnosis of Crohn's and provides a link between his 
current disability and active duty service.  Hence, this evidence 
relates to an unestablished fact necessary to substantiate the 
claims for service connection for a bowel or lower intestinal 
disability, to include Crohn's disease or colitis, and raises a 
reasonable possibility of substantiating the claim. 

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for a right knee 
disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156

B.  Service Connection, on the Merits

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may 
be granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

At the outset, the Board notes that the Veteran's service 
treatment and personnel records are not available for review, and 
were destroyed in an accidental fire at the National Personnel 
Records Center in 1973.  The Board is aware that in such cases, 
VA has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the doubt rule.  See 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of 
the Veteran's claim for service connection for a bowel or lower 
intestinal disability, to include Crohn's disease and colitis, 
has been undertaken with these heightened duties in mind.

The Veteran contends that his gastrointestinal complaints, 
including diarrhea and severe abnormal pain, began shortly after 
his entrance into service.  He was discharged only months after 
these symptoms began.  He has indicated that he does not know why 
he was discharged, but did not receive a medical discharge.  The 
Veteran has further explained that he has experienced chronic 
bowel and intestinal complaints since his discharge.

Post-service medical records include records dated in 1957 from a 
private Italian physician, Dr. Moscato, and a hospital bill 
receipt from St. Mary's Long Beach Hospital from 1958.  Although 
these records have not been transcribed, the Veteran reported in 
a November 1983 Board hearing that he sought treatment in Italy 
for his bowel and intestinal complaints.  The Italian physician 
gave him a prescription to treat these complaints, which the 
Veteran then took to a physician in California to get medicine 
and treatment.  

VA outpatient treatment records as early as 1983 reveal that the 
Veteran was seen for treatment relating to his complaints of 
diarrhea and crampy abdominal pain.  In January 1983, the Veteran 
reported that he experienced severe diarrhea since age 20, while 
in March 1983, it was noted that the Veteran first noted these 
symptoms in service in 1949.   A February 1983 barium enema 
revealed results consistent with Crohn's disease.  

VA outpatient treatment records from 2006 through 2010 reveal 
diagnosis of and treatment for the Veteran's gastrointestinal 
complaints.  A June 2007 statement from a VA gastroenterologist 
notes that the Veteran had been seen in the gastroenterology 
clinic for problems associated with chronic diarrhea.  He noted 
that these symptoms were longstanding and chronic, possibly 
dating back to the 1940s.  The physician further noted that 
evaluations and diagnostic studies suggested a diagnosis of 
Crohn's disease.  

An August 2010 statement from another treating VA 
gastroenterologist notes that he had treated the Veteran since 
January 2010 and that the Veteran had been receiving care since 
at least 1995.  He reported that the Veteran had Crohn's disease, 
and indicated that sometimes there is an event that triggers the 
immune system to react in a way that causes Crohn's disease, such 
as an infection of the intestine or psychological stress.  The 
physician noted that the Veteran described symptoms of bloody 
diarrhea beginning in 1949 when he was stationed in Japan.  He 
expressed his opinion that the Veteran's Crohn's disease is more 
likely that not related to his active duty service.

In various statements and during the Veteran's previous Board 
hearing in November 1983, and most recent hearing in September 
2010, the Veteran has stated that his symptoms began while in 
service in Japan in 1949, for which he frequently went on sick 
call and sought treatment.  He indicated that he initially 
treated this disability after service by altering his diet, 
though this was not successful in eliminating his symptoms.  He 
also claims that he did not initially seek medical treatment or 
file a claim for this disability as he was embarrassed by the 
nature of the disability.

The Veteran has submitted statements from friends V.M., and A.S., 
who indicated that they have known the Veteran since 1950, and 
observed that he ate only certain foods and had problems with 
severe diarrhea.  Another statement from a friend and fellow 
soldier, R.M., who served with the Veteran in Japan, reports that 
it was obvious that the Veteran had stomach problems in service, 
and that he frequently complained about his stomach, going to 
sick call.

Considering the pertinent evidence in light of the governing 
legal authority, and resolving reasonable doubt in the Veteran's 
favor, the Board finds that service connection for Crohn's 
disease is warranted in this case.

Although most of the Veteran's service treatment records are not 
available and presumed destroyed, he has credibly asserted that 
his gastrointestinal symptoms, currently diagnosed as Crohn's 
disease, had their onset in service.  The statements and 
testimony of the Veteran regarding the onset and continuous 
nature of his symptoms immediately following service have been 
corroborated by the statements of V.M., A.S., and R.M. The Board 
also notes that treatment records consistently reflect the 
Veteran's report of onset of his symptoms of diarrhea and 
abdominal cramping during service.  In light of these facts, and 
the Board's heightened obligation to consider carefully the 
benefit-of-the- doubt rule due to VA's inability to obtain the 
Veteran's service treatment records, the Board finds the 
statements of the Veteran and his personal acquaintances to be 
credible evidence establishing the onset of his gastrointestinal 
symptoms during service.

Also as indicated, post-service evidence includes the opinions of 
two VA gastroenterologists clearly indicating a current diagnosis 
of and treatment of Crohn's disease.  The Board further notes 
that, given this evidence, and the August 2010 medical opinion of 
the VA gastroenterologist that the Veteran's Crohn's disease more 
likely than not had its onset in service and is related to 
service.  Thus, there is a medical basis for a finding that there 
exists a medical  medical nexus between the Veteran's service and 
his current bowel or intestinal disability, currently diagnosed 
as Crohn's disease.  The Board notes that this opinion of the 
Veteran's treating physician is the only medical opinion to 
address nexus question.  Although the opinion appears to be 
based, in large part, on the appellant's own reported history of 
in-service injury, such reliance only warrants the discounting of 
a medical opinion in certain circumstances, such as when the 
opinion is contradicted by other evidence in the record or when 
the Board rejects the assertions of the appellant, which is not 
the case here.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 
(2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  
Significantly, this opinion of the Veteran's treating physician 
as to medical nexus is not contradicted by any other medical 
evidence or opinion.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2009). See 
also 38 U.S.C.A. § 5107(b) (West 2002), and Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence, and resolving all reasonable 
doubt on the question of medical nexus in the Veteran's favor, 
the Board finds that the criteria for service connection for the 
Veteran's bowel or lower intestinal disability, currently 
diagnosed as Crohn's disease, are met.




ORDER

As new and material evidence has been received, the request to 
reopen the claim for service connection for a bowel or lower 
intestinal disability, to include Crohn's disease and colitis is 
granted.

Service connection for Crohn's disease is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


